Name: Council Regulation (EEC) No 2357/91 of 29 July 1991 amending for the fifth time Regulation (EEC) No 3309/85 laying down general rules for the description and presentation of sparkling wines and aerated sparkling wines
 Type: Regulation
 Subject Matter: research and intellectual property;  beverages and sugar;  marketing
 Date Published: nan

 No L 216/2 Official Journal of the European Communities 3 . 8 . 91 COUNCIL REGULATION (EEC) No 2357/91 of 29 July 1991 amending for the fifth time Regulation (EEC) No 3309/85 laying down general rules for the description and presentation of sparkling wines and aerated sparkling wines THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Article 72 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas the general rules for the description and presen ­ tation of sparkling wines and aerated sparkling wines are drawn up in Regulation (EEC) No 3309/85 (3), as last amended by Regulation (EEC) No 2045/89 (4), Whereas the use of capsules or foils containing lead to cover the closing devices of containers in which sparkling wines are marketed should be banned, firstly in order to avoid any risk of contamination in particular by acci ­ dental contact with those products, and secondly to avoid any risk of environmental pollution from waste contain ­ ing ing lead from the aforementioned capsules ; whereas, however, to allow the manufacturers and users of these capsules a period to adjust, this ban should be applied only from 1 January 1993 , HAS ADOPTED THIS REGULATION : Article 1 The following shall be inserted in Article 10 (1 ) of Regu ­ lation (EEC) No 3309/85 as a second subparagraph : 'The closing device referred to in the first and second indents of point (a) of the first subparagraph may not be covered by a capsule or foil containing lead.' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply as from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1991 . For the Council The President H. VAN DEN BROEK (') OJ No L 84, 27 . 3 . 1987, p. 1 . (2) OJ No L 163, 26 . 6. 1991 , p. 6 . O OJ No L 320, 29 . 11 . 1985, p. 9 . O OJ No L 202, 14. 7. 1989, p. 12.